SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

765
KA 12-00940
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

TERRANCE F. LUCIEER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO, FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered March 24, 2011. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Lucieer ([appeal No. 1] ___ AD3d
___ [June 14, 2013]).




Entered:   June 14, 2013                           Frances E. Cafarell
                                                   Clerk of the Court